Citation Nr: 1412867	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r)(2).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.

The Veteran contends that he is entitled to a higher rate of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r)(2).  The record contains a December 2004 VA aid and attendance examination wherein a VA physician opines that the Veteran requires daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.

The Board notes that the Veteran's appeal was previously remanded in October 2011 and March 2013, in part, to obtain a medical opinion discussing the favorable certification by the December 2004 VA physician.  Neither the August 2012 nor the June 2013 VA examiners considered the December 2004 VA aid and attendance examiner's findings when rendering their opinions.  Specifically, the June 2013 VA examiner stated that she could not locate the December 2004 opinion in the electronic medical record.  The December 2004 favorable VA physician certification is tabbed in the VBMS claims file.  This document is located on page seven of the VBMS file, titled "VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," and the receipt date is listed as April 19, 2005.  

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Thus, a remand is necessary in order to obtain an addendum VA medical opinion that addresses the December 2004 VA physician's favorable aid and attendance certification.  See Stegall v. West, 11 Vet. App. 268 (1998).

The VA treatment records in the file date to October 2011.  As the Veteran is receiving treatment at VA and the records may be relevant to the claim, upon remand the Board will request the Veteran's complete VA treatment records from October 2011 to present.  38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any service-connected issues since March 2005.  After securing the necessary release(s), obtain these records, including any and all updated treatment records from the Washington VA Medical Center from October 2011 to present.

2.  After completion of the foregoing, the RO should arrange for an addendum VA opinion from the same VA physician who conducted the Veteran's June 2013 VA aid and attendance examination.  If this VA physician is not available, the RO should arrange for an addendum VA opinion from a VA physician with appropriate expertise.  The electronic VBMS claims file and a copy of this remand should be made available to the examiner for their review.

Based on the June 2013 aid and attendance examination and current review of the record, the examiner should opine whether the Veteran is in need of a higher level of care consisting of personal health-care services provided on a daily basis in the Veteran's home and if, in the absence of such higher level of care, the Veteran would require hospitalization, nursing home care or other residential institution care.

As set forth in 38 C.F.R. § 3.352(b)(2), "personal health-care services" includes, but is not limited to, physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform

In providing this opinion, the VA physician is requested to comment on the favorable certification by a VA physician in December 2004, which found that the Veteran requires daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.  The December 2004 VA aid and attendance examination has been tabbed in the VBMS electronic claims file and is located on page seven of the Veteran's VBMS claims file, with a receipt date of April 19, 2005 and is titled "VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance."  

3.  After completion of the above, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

